Case 19-15488-pmm       Doc 109    Filed 10/14/20 Entered 10/14/20 16:33:15         Desc Main
                                  Document Page 1 of 3



 IN RE: NATIONAL LOAN BROKERS,               : IN THE UNITED STATES BANKRUPTCY
 INC.,                                       : COURT FOR THE EASTERN DISTRICT
            Debtor                           : OF PENNSYLVANIA
                                             :
                                             :
                                             :
                                             : CASE NO: 19-15488
                                             :
                                             : ASSIGNED TO: THE HONORABLE
                                             : PATRICIA M. MAYER

 ______________________________________________________________________________

                        ORDER FOR RELIEF FROM STAY
 ______________________________________________________________________________


                       14th day of _________________,
        AND NOW, this ______         October          2020 this matter having been

 brought before the Court upon the Motion of Shoreline Financial Group, Inc.

 (“Shoreline”) for Relief from the Automatic Stay to Pursue the Florida Lawsuit Against

 Seni Sok and Alan C. Redmond Only (“Florida Lawsuit”) filed by its counsel, Kozloff

 Stoudt, for good and sufficient cause shown, it is hereby

        ORDERED that the automatic stay provided by Section 362 of the Bankruptcy

 Code is vacated as to Shoreline with respect to the Florida Lawsuit, so that Shoreline may

 exercise its state court remedies with respect to said Florida Lawsuit exclusively against

 non-Debtor parties; and it is further

        ORDERED that the net proceeds from such actions, either by judicial process or

 otherwise, may be applied against the indebtedness of the Debtor to Shoreline, provided

 however that the outcome in the Florida Lawsuit should not otherwise have any impact

 upon the administration of the Debtor’s Estate by the Trustee; and it is further
Case 19-15488-pmm      Doc 109    Filed 10/14/20 Entered 10/14/20 16:33:15      Desc Main
                                 Document Page 2 of 3



        ORDERED that neither Shoreline nor any parties in the Florida Lawsuit will seek

 discovery from the Trustee or the Estate, nor have the Trustee be required to participate

 in any way in the Florida Lawsuit.

        ORDERED that the fourteen (14) day period under Fed. R. Bankr. P. 4001(a)(3)

 shall not apply.

                                                BY THE COURT:


                                                _______________________________
                                                Patricia M. Mayer
                                                United States Bankruptcy Judge

 Copies To:    See Attached Service List.
Case 19-15488-pmm   Doc 109    Filed 10/14/20 Entered 10/14/20 16:33:15   Desc Main
                              Document Page 3 of 3



                              ORDER SERVICE LIST


            National Brokers of America, Inc.
            354 Penn Street
            Reading, Pennsylvania 19602

            Joseph T. Bambrick, Jr.
            529 Reading Avenue, Suite K
            West Reading, Pennsylvania 19611

            Robert H. Holber, Esquire
            Chapter 7, Trustee
            41 East Front Street
            Media, Pennsylvania 19063

            United States Trustee
            Office of the U.S. Trustee
            200 Chestnut Street
            Suite 502
            Philadelphia, Pennsylvania 19106

            Barry W. Sawtelle, Esquire
            Kozloff Stoudt
            2640 Westview Drive
            Wyomissing, Pennsylvania 19610
